UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ERRON OMAR SHEPHERD,

         Petitioner,
                 v.                                         Civil Action No. 17-296 (JEB)
 L. SHULTZ, Warden of Yazoo
 Correctional Complex,

         Respondent.


                                  MEMORANDUM OPINION

       Pro se Petitioner Erron Omar Shepherd is a federal inmate serving time at a correctional

facility in Mississippi. See ECF No. 1 (Petition). He brings this habeas action seeking release

from that federal prison on the ground that his sentence, in effect, allows him to be held as

“surety for a debt” in violation of various constitutional and statutory provisions. Id. at 14.

       Because Shepherd, in essence, seeks to challenge his sentence, his claim must be raised

in a motion brought under 28 U.S.C. § 2255. Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir.

2006) (“The general rule is that a motion under 28 U.S.C. § 2255 is the exclusive means by

which a federal prisoner may test the legality of his detention, and that restrictions on the

availability of a § 2255 motion cannot be avoided through a [habeas] petition under 28 U.S.C.

§ 2241.”); see also Taylor v. U.S. Bd. of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952).

       Section 2255(a) provides:

               A prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral

                                                  1
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

(emphasis added). In other words, petitioners must file their motions in the sentencing court. In

Shepherd’s case that court is the United States District Court for the Southern District of Texas

(Corpus Christi). See Petition at 1.

       Although this Court could thus dismiss Shepherd’s action, it will instead transfer it to his

sentencing court. An Order so stating accompanies this Memorandum Opinion.


                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: April 6, 2017




                                                 2